Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10810799 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the current claimed invention are similarly recited in the patent’s claims, see the comparison table below illustrates the similarities between current claims 2 and 12 and claims 1 and 16 of the patent: 

Current Application

Patent No. 10810799 B2

Claim 2. 
A method, comprising: generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's anatomy, wherein: 
the generated data file is representative of an actual contour curve and a desired contour curve of the patient's anatomy, the 

Claim 1. 
A method for intraoperative viewing by a surgeon of three-dimensional (3D) patient data, the method comprising: 


processing one or more 3D surface images and/or 3D models of a patient's anatomy to generate a 3D topographical data file to 

Claim 12. 
A system, comprising: a data file generated based at least in part on a three-dimensional (3D) surface image of a 

Claim 16. 
A system for intraoperative viewing by a surgeon of three-dimensional (3D) patient data, the system comprising: a digital .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-10, 12-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Sabczynski et al., US 20160228191 A1, hereinafter Sabczynski.

Claim 2. 
Sabczynski teaches a method, comprising: generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's anatomy (see [0095-0096] discloses the apparatus 700 comprises a calculation unit 701 with means to visualize the planning, comprises means 704 to create a geometrical representation 705 of the patient's surface, and comprises means 702 to project the result of the planning back onto the patient), wherein: the generated data file is representative of an actual contour curve and a desired contour curve of the patient's anatomy (see [0087] FIG. 2 schematically shows an example of how the 3D surface rendering with texture mapping may look like at a surface representation of the patient. In the context of the embodiment of FIG. 5, such a surface representation of the patient is used), the generated data file includes discrete interval values that represent intended changes to the patient's anatomy (the examiner believes the discrete interval values may be the position/size of the cuts/incisions of the patient see [0043] and [0092] disclose the shape of the cut lines (incisions) is adapted to the shape of the patient's breast by the apparatus. The results after the adaption are shown to the user in 519. Here, two different adaptions of parameters of the surgical interventional plan are displayed to the user. If desired, the surgeon can also (in addition or alternatively) change interactively the geometrical parameters of the surgical plan by an input via a user interface. In this example, the parameters are the size of the areola, distance between current and future nipple position, angles between resection lines, lengths of resection lines and depth of resection), and the intended changes to the patient's anatomy are aligned with landmarks on the patient's anatomy (see [0049], [0100-0102],  fig. 4 and [0092] discloses the parameters are the size of the areola, distance between current and future nipple position (the landmarks on the patient’s anatomy), angles between resection lines, lengths of resection lines and depth of resection.). 

Claim 3. 
Sabczynski teaches the method of claim 2, wherein the intended changes to the patient's anatomy are aligned with the landmarks on the patient's anatomy such that spatial scaling and alignment of the data file with the patient's anatomy can be obtained when the contour curves are projected onto the patient and/or are displayed for viewing and manipulation. [0087] FIG. 2 schematically shows an example of how the 3D surface rendering with texture mapping may look like at a surface representation of the patient. In the context of the embodiment of FIG. 5, such a surface representation of the patient is used. In FIG. 3 the mamilla position and areola size, mid saggital symmetry line, and tumour are shown.
Claim 4. 
Sabczynski teaches the method of claim 2, wherein: generating the data file based at least in part on the 3D surface image of the patient includes analyzing the patient's surface anatomy; [0024] 3D surface rendering can be comprised by the present invention. For example, raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans. Based on these raw data, the surface representation by triangulation can be created. Photos retrieved from a camera are used to color the surface representation realistically as texture mapping. This may increase the accuracy of the calculated intervention plan.at [0019] discloses in the exemplary case of breast surgery the size of the areola, the distance between current and future nipple position (the future nipple position can be considered as the second surface landmark) are parameters that can be used to geometrically define a surgical plan in general. 

Claim 5. 
Sabczynski teaches the method of claim 2, wherein the data file includes guides that can be coded, projected, or marked on the patient. [0026] the future skin incision lines may be understood as lines which provide the surgeon with a guidance for the steps of incising the skin of the patient. This allows testing different surgical techniques by drawing the pre-operative planning virtually onto the skin of the patient by drawing and/or projection the different results onto the representation of the skin. For example, such future skin incision lines can be projected onto the patient for verification and illustration purposes.

Claim 6. 
[0013] the data of the patient's surface, which can be provided for example as data from a surface scanner and/or from an imaging device, are used to calculate the surface representation of the part of the patient's body.

Claim 7 is rejected with similar reasons as set forth in claim 2, above, except claim 7 recited projecting a data file onto a patient and/or displaying the data file, and claim 2 recited generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's anatomy, and the examiner believes both claims are projecting/generating the data file onto a patient’s anatomy.

Claim 8 is rejected with similar reasons as set forth in claim 3, above. 

Claim 9. 
Sabczynski teaches the method of claim 7, wherein projecting the data file and/or displaying the data file includes: projecting the contour curves onto the patient and/or displaying the contour curves; and obtaining spatial scaling and alignment of the date file with the patient's anatomy when the contour curves are projected onto the patient and/or are displayed. [0102] an apparatus is presented which is configured for measuring the position of the pen, and wherein the apparatus is configured for activating the pen when the measured position of the pen matches a line of the adapted surgical intervention plan, the examiner believes the spatial scaling and alignment of the date file with the patient's anatomy can be achieved by position of the pen matches a line of the adapted surgical intervention plan as taught by Sabczynski.

Claim 10. 
Sabczynski teaches the method of claim 7, wherein projecting the data file onto the patient and/or displaying the data file includes adjusting an orientation of the data file to correspond with a viewer's vantage point with respect to the patient or another perspective of interest. See [0090] discloses that the image shown to the surgeon according to this exemplary embodiment of 506, as well as for the example given in FIG. 2, the imaging may be such that the surgeon can vary the angle of perspective and the distance to the shown object. The depiction given in 506 is used to illustrate the difference between photos and 3D models with texture mapping.

Claim 12 is rejected with similar reasons as set forth in claim 2, above. 

Claim 13. 
Sabczynski teaches the system of claim 12, further comprising a camera configured to acquire the 3D surface image of the patient. [0024] 3D surface rendering can be comprised raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans. Based on these raw data, the surface representation by triangulation can be created. Photos retrieved from a camera are used to color the surface representation realistically, which is understood in the context of the present invention as texture mapping. This may increase the accuracy of the calculated intervention plan.

Claim 14. 
Sabczynski teaches the system of claim 13, wherein the camera is configured to acquire the 3D surface image of the patient via 3D photography, laser surface scanning, stereoscopy, and/or stereophotogrammetry. [0013] the data of the patient's surface, which can be provided for example as data from a surface scanner and/or from an imaging device, are used to calculate the surface representation of the part of the patient's body.

Claim 15. 
Sabczynski teaches the system of claim 12, further comprising a digital processor configured to process, at least in part, the 3D surface image of the patient and/or the 3D model of the patient's anatomy to generate, at least in part, the data file. See fig. 2.

Claim 16. 
Sabczynski teaches the system of claim 12, wherein: the data file is generated based at least in part on analysis the patient's surface anatomy; and the analysis of the patient's surface anatomy includes a measurement of a first surface landmark and/or of a first plane, a measurement of a distance between second surface landmarks and/or of a distance between second planes, a volumetric measurement, and/or symmetry analysis. [0024] 3D surface rendering can be comprised by the present invention. For example, raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans. Based on these raw data, the surface representation by triangulation can be created. Photos retrieved from a camera are used to color the surface representation realistically as texture mapping. This may increase the accuracy of the calculated intervention plan.at [0019] discloses in the exemplary case of breast surgery the size of the areola, the distance between current and future nipple position (the future nipple position can be considered as the second surface landmark) are parameters that can be used to geometrically define a surgical plan in general.

Claim 17 is rejected with similar reasons as set forth in claim 2, above, except claim 17 recited …. One device configured to project a data file onto a patient and/or displaying the data file, and claim 2 recited generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's anatomy, and the examiner believes both claims are projecting/generating the data file onto a patient’s anatomy by at least one device. 

Claim 18 is rejected with similar reasons as set forth in claim 3, above.

Claim 19. 
Sabczynski teaches the system of claim 17, wherein the at least one device is further configured to, when projecting the data file onto the patient and/or displaying the data file, adjust an orientation of the data file to correspond with a viewer's vantage point with respect to the patient or another perspective of interest. See [0090] discloses that the image shown to the surgeon according to this exemplary embodiment of 506, as well as for the example given in FIG. 2, the imaging may be such that the surgeon can vary the angle of perspective and the distance to the shown object. The depiction given in 506 is used to illustrate the difference between photos and 3D models with texture mapping.

Claim 20. 
Sabczynski teaches the system of claim 17, wherein: the system further comprises an infrared emitter and/or an infrared camera; and/or the at least one device includes a head-mounted device. [0094] FIG. 6 shows a surface scanner 600 comprising a projector 601, which projects structured infrared (IR) light onto the scene and is an apparatus according to the present invention. It may be used in combination with the apparatus described in the context of FIGS. 1, 5, and 8, but may also be used independently thereof. The light of projector 601 which reflected back is then detected by the IR camera 602. By triangulation, the surface scene is calculated. Simultaneously, the RGB camera 603 operating in the visible light spectrum captures the surface colors of the patient's skin. If texture mapping is used, a complete 3D scene can be rendered. This example of a surface scanner is non-limiting and may be used in various different embodiments of the present invention as disclosed herein. Also see [0101].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski, and further in view of Reiter et al., US 2014/0336461 A1, hereinafter Reiter.
Claim 11. 

However, Reiter teaches in FIG. 8 depicts another representative screen capture of the 3D viewer.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reiter into teachings of Sabczynski in order to provide real-time, dynamic 3D visual information of the surgical environment, this capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field.

Claim 21 is rejected with similar reasons as set forth in claim 11, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613